Exhibit WAIVER AGREEMENT AND SECOND AMENDMENT TO CREDIT AGREEMENT THIS WAIVER AGREEMENT AND SECOND AMENDMENT TO CREDIT AGREEMENT (the “Agreement”) is made and entered into as of this 30th day of November, 2008 (the “Effective Date”), by and among AVÍCOLA PILGRIM’S PRIDE DE MÉXICO, S. de R.L. de C.V., a sociedad de responsabilidad limitada de capital variable organized under the laws of the United Mexican States (the “Borrower”), PILGRIM’S PRIDE CORPORATION, a Delaware corporation (the “Parent”), THE SUBSIDIARIES OF THE BORROWER PARTY HERETO, as Guarantors, the several banks and other financial institutions parties hereto which constitute Majority Lenders, and ING CAPITAL LLC, as lead arranger and as administrative agent for the Lenders. RECITALS A.Borrower, Guarantors, Lenders and the Administrative Agent are parties to that certain Credit Agreement dated as of September25, 2006 (as amended, modified or supplemented from time to time, the “Credit Agreement”), pursuant to which Lenders agreed to make loans to Borrower from time to time subject to the terms and conditions set forth therein.Capitalized terms not otherwise defined herein shall have the meanings given such terms in the Credit Agreement. B.Borrower has advised the Administrative Agent and the Lenders that (i) Parent has determined to file a case (the “Bankruptcy Filing”) under Title 11 of the United States Code with a U.S. Bankruptcy Court (the “Bankruptcy Court”), and if such Bankruptcy Filing occurs, an Event of Default will occur under Section 7.1(g) of the Credit Agreement (the “Bankruptcy Event”), and (ii) Parent has defaulted as of the date hereof, or will default during the Bankruptcy Filing, in the payment of principal or interest, beyond the applicable period of grace, with respect to Indebtedness of the Parent in an aggregate principal amount greater than US$20,000,000, and if such payment default occurs, an Event of Default will occur under Section 7.1(f) of Credit Agreement (the “Payment Event”; the Payment Event, and the Bankruptcy Event shall be collectively referred to hereinafter as the “Credit Events”). C.As a result of the occurrence of the Credit Events, Lenders would have no obligation to make additional Revolving Loans under the Credit Agreement, and Administrative Agent would have the full legal right to exercise its rights and remedies under the Credit Agreement and the Loan Documents.Such rights and remedies include, but are not limited to, the right to accelerate the Obligations and the right to exercise its remedies under the Collateral Documents. D.Borrower has requested the Administrative Agent and Majority Lenders, for the Waiver Period (defined below), to continue to make Loans (if available) and waive any Events of Default arising from the Credits Events. E.Administrative Agent and Majority Lenders are willing, for the Waiver Period (defined below), to continue to make certain Loans (if available) to Borrower and to waive any Events of Default arising from the Credit Events, subject to the terms and conditions of this Agreement. AGREEMENT In consideration of the Recitals and of the mutual promises and covenants contained herein, Administrative Agent, Majority Lenders and Borrower agree as follows: 1.Waiver.During the period commencing on the date of a Bankruptcy Filing and ending on the earlier of the Waiver Termination Date (defined below) and the date that any Waiver Default (defined below) occurs (the “Waiver Period”), and subject to the other terms and conditions of this Agreement, Administrative Agent and Majority Lenders agree that they hereby waive any Default or Event of Default arising under the Credit Agreement and the Loan Documents by reason of the Credit Events and agree that they will waive their rights and remedies that arise upon the occurrence of a Default or an Event of Default under the Credit Agreement and the Loan Documents by reason of the Credit Events (the “Waiver”), including, without limitation, waiving the right to (a) initiate judicial proceedings for the collection of the Obligations, (b) initiate any judicial enforcement action for the repossession and sale of the collateral as set forth in the Loan Documents or (c) apply default interest to the Obligations in accordance with Section 2.5(e) of the Credit Agreement.Upon the expiration or termination of the Waiver Period, the Waiver shall automatically terminate and Administrative Agent and the Lenders shall be entitled to exercise any and all of their rights and remedies under this Agreement, the Credit Agreement and/or the Loan Documents without further notice, subject to the terms of the Loan Documents.Borrower agrees that neither Administrative Agent nor any Lender shall have any obligation to extend the Waiver Period.“Waiver Termination Date” shall mean the date that Parent exits any Insolvency Proceeding. 2.Amendments to Credit Agreement.To induce Administrative Agent and the Lenders to enter into this Agreement, and as separately bargained-for consideration, each of Borrower and the Guarantors agree to the following amendments to the Credit Agreement: (a)Amendment to Definitions. (i)The definitions of “Applicable Margin”, “Change of Control”, “Eligible Assignee”, “Loan Documents,” “Material Adverse Effect,” “Pledge Agreement”and “Pledgors” contained in Section1.1 of the Credit Agreement are hereby amended and restated to read in their entirety as follows: “Applicable Margin” shall mean: (i)prior to the Parent Exit, the percentage set forth below for the applicable type of Loan: Applicable Margin for LIBOR Loans Applicable Margin for Base Rate Loans Applicable Margin for Peso Revolving Loans 6.0% 4.0% 5.8% (ii)from and after the Parent Exit, the Applicable Margin for each of the LIBOR Loans and the Base Rate Loans shall be 0.375% higher than the highest applicable interest rate margin (in a pricing grid or otherwise) under the Replacement Loan Facility and the Applicable Margin for Peso Revolving Loans shall be 0.20% less than the
